DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. US 2019/0174032.
Regarding claims 1 and 11, Yang teaches a lens module (at least in Figs.1 to 11), comprising a lens barrel (Fig. 5: 110) provided with a light-through hole (the top opening of the lens barrel 110) and a receiving cavity (the opening shown in Fig. 5 and Figs. 7A to 7C) in communication with the light-through hole (top opening), 
wherein, the lens barrel (110) comprises an inner wall surface that encloses to form the receiving cavity (the inside surface of the cavity or the opening which received plurality of lens) and an outer wall surface (the outer part of the lens barrel 110) provided opposite to the inner wall surface (see Fig. 5); and
 the outer wall surface comprises two first convex arc surfaces (Fig. 5 and 6: 115) and two first cross-sections (Fig. 5 and 6: 111), and the two first convex arc surfaces (115) and the two first cross-sections (113) are alternately connected around a center line of the light-through 
Regarding claims 2 and 12, Yang teaches the lens module according to claim 1, wherein the two first cross-sections are parallel to each other, and a distance between the two first cross-sections is smaller than a diameter of each of the first convex arc surfaces (as shown in Fig. 6 the diameter between first convex arc surface is larger than the distance between two parallel first cross-sections).
[AltContent: textbox (Two parallel first cross-sections )][AltContent: textbox (First convex arc surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    295
    384
    media_image1.png
    Greyscale

Regarding claims 3 and 13, Yang teaches the lens module according to claim 1, wherein the inner wall surface comprises two second convex arc surfaces and two second cross-sections, and the two second convex arc surfaces and the two second cross-sections are alternately connected around the center line of the light-through hole (see Fig. 6: wherein the lens barrel 110 is depicted from the outside surface and the inside surface, which both the inner wall surface and the outer wall surface having two convex arc surface 115 and two cross-sections 113).

Regarding claims 4 and 14, Yang teaches the lens module according to claim 3, wherein the two second cross-sections and the two first cross-sections are parallel to each other; and a distance between the two second cross-sections is smaller than a diameter of each of the second convex arc surfaces (as shown in Fig. 6 the diameter between second convex arc surface is larger than the distance between two parallel second cross-sections).
Regarding claims 5 and 15, Yang teaches the lens module according to claim 3, wherein the lens module further comprises a plurality of lenses stacked in the receiving cavity (Fig. 4: L1 to L6) in a direction of the center line of the light-through hole, a lens among the plurality of lenses (L1 to L6) far away from the light-through hole (L6) comprises an object side surface and an image side surface provided opposite to each other (the top surface and the lower surface of L6), and a first connecting surface connecting the object side surface and the image side surface; the first connecting surface comprises two third convex arc surfaces (see annotated figure below) and two third cross-sections (L5-3), wherein, the two third convex arc surfaces and the two third cross-sections are alternately connected around the center line of the light-through hole, the two third convex arc surfaces abut against the two second convex arc surfaces respectively (see Fig. 6), and there are gaps left respectively between the two third cross-sections and the two second cross-sections (see Fig. 4: L6).
[AltContent: textbox (Third convex arc surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First connecting surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    102
    387
    media_image2.png
    Greyscale


Regarding claims 6 and 16, Yang teaches the lens module according to claim 5, wherein the two third cross-sections (L5-3 and/or L6-3) and the two first cross-sections (111) are parallel 
Regarding claims 7 and 17, Yang teaches the lens module according to claim 5, wherein the lens module further comprises a plurality of light shielding sheets (S1 to S5) provided respectively between any two adjacent lenses (as shown in Fig. 4: S1 is between L1 and L2, …. S5 is between L5 and L6), a light shielding sheet among the plurality of the light shielding sheets (para 0060-0062: S5) far away from the light-through hole comprises a first wall surface and a second wall surface abutting against the two adjacent lenses respectively (as shown below, S5 has an object side which abuts the image side of L5 and an image side which abut the object side of L6), and a second connecting surface connected to the first wall surface and the second wall surface (see annotated figure below); the second connecting surface comprises two fourth convex arc surfaces and two fourth cross-sections (see annotated figure below), the two fourth convex arc surfaces and the two fourth cross-sections are alternately connected around the center line of the light-through hole (see Fig. 4: S5); the fourth convex arc surfaces abut against the two second convex arc surfaces respectively, and there are gaps left respectively between the two fourth cross-sections and the two second cross-sections (Fig. 4: shows the exploded perspective view of the lens module, however, it is apparent that the fourth convex arc surface of S5 abuts against the inners convex arc surface of the lens barrel).
[AltContent: textbox (Fourth cross-sections)][AltContent: textbox (Fourth convex arc surfaces)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second connecting surface)][AltContent: arrow]
    PNG
    media_image3.png
    254
    376
    media_image3.png
    Greyscale


Regarding claims 8 and 18, Yang teaches the lens module according to claim 7, wherein the two fourth cross-sections and the two first cross-sections are parallel to each other (as shown in Fig. 4: two fourth cross-sections of S5 is parallel with two first cross-sections (i.e., inside wall surface 111 of the lens barrel 110); and a distance between the two fourth cross-sections is smaller than a diameter of each of the fourth convex arc surfaces (see S5).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Parallel cross-sections)]
    PNG
    media_image4.png
    80
    229
    media_image4.png
    Greyscale


Regarding claims 10 and 20, Yang teaches the lens module according to claim 4, wherein the lens module further comprises a plurality of lenses stacked in the receiving cavity (Fig. 4: L1 to L6) in a direction of the center line of the light-through hole, a lens among the plurality of lenses (L1 to L6) far away from the light-through hole (L6) comprises an object side surface and an image side surface provided opposite to each other (the top surface and the lower surface of L6), and a first connecting surface connecting the object side surface and the image 
[AltContent: textbox (Third convex arc surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First connecting surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    102
    387
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2019/0174032.
Regarding claim 9 and 19, Yang teaches the lens module according to claim 5, wherein the lens module further comprises a pressing ring (para [0054]), the pressing ring comprises a third wall surface, a fourth wall surface and a third connecting surface (it is an apparent thing for any pressing ring to have an image side which face he image sensor, and an object side which abuts with the image side of the last lens in the module), the third wall surface abuts against a 
Yang does not specifically mentioned the third connecting surface comprises two fifth convex arc surfaces and two fifth cross-sections, the two fifth convex arc surfaces and the two fifth cross-sections are alternately connected around the center line of the light-through hole; the two fifth convex arc surfaces abut against the two second convex arc surfaces respectively, and there are gaps left respectively between the two fifth cross-sections and the two second cross-sections.
With respect to the fifth convex arc shapes and fifth cross-sections shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of press fitting disclosed by Yang as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976). In para [0054], Yang describes that the lens module includes an indentation rings. Regarding the indentation rings, it could have been easily conceived by a person skilled in the art to make the same configuration as that of the lens, spacer, in order to securely hold the lens stacks with the lens barrel. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 9,341,813: teaches light blocking plate (Fig. 2: 500).
US 2019/0179103: teaches all the features of claims 1 and 11.
US 2020/0233175: plurality of light shielding sheet provided between stack of lenses (see Fig. 1B and para [0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872